United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-1778
                                    ___________

Connie Sue Guthrie; Karl David          *
Guthrie, Jr.,                           *
                                        *
             Appellants,                *
                                        * Appeal from the United States
       v.                               * District Court for the
                                        * Eastern District of Missouri.
Jerry Eber, Doctor, Individually and    *
Officially; Elizabeth Wainwright,       * [UNPUBLISHED]
Individually and Officially; Tiffany    *
Landrum, Doctor, Individually and       *
Officially,                             *
                                        *
             Appellees.                 *
                                   ___________

                              Submitted: September 27, 2011
                                  Filed: October 4, 2011
                                  ___________

Before MELLOY, BOWMAN, and SHEPHERD, Circuit Judges.
                         ___________

PER CURIAM.

       Connie and Karl Guthrie appeal the district court’s1 denial of their motion under
Federal Rule of Appellate Procedure 4(a)(5) for an extension of time to file an appeal
in their civil action. After careful review, see Gibbons v. United States, 317 F.3d 852,

      1
        The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.
853-54 (8th Cir. 2003), we conclude the district court did not abuse its discretion by
finding that the Guthries failed to show excusable neglect warranting an extension.
Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




                                         -2-